In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00005-CR
______________________________


CHARLES WHITLEY MICK, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 8th Judicial District Court
 Hopkins County, Texas
Trial Court No. 0618763





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Charles Whitley Mick appeals from his conviction by a jury for aggravated sexual assault of
a child on M.M.  The jury assessed his punishment at forty years' imprisonment and a $10,000.00
fine.  Mick presently has five other convictions currently on appeal before this Court. (1)
  	On appeal, Mick contends the trial court erred by admitting a video recording of an interview
by a state worker with M.M. because it was hearsay, and the interviewer/witness was not the proper
outcry witness. (2)  He argues that this error is reversible because it leaves grave doubt that the
conviction was free from the substantial influence of the error.   
	We addressed this issue in detail in our opinion of this date on his appeal in cause number
06-07-00004-CR.  For the reasons stated therein, we likewise conclude that error has not been shown
in the instant case
	We affirm the judgment.

 
							Josh R. Morriss, III
							Chief Justice

Date Submitted:	May 30, 2008
Date Decided:		June 2, 2008

Do Not Publish



1. Mick appeals from six convictions.  In cause number 06-07-00004-CR, he was convicted
of aggravated sexual assault on M.M. and sentenced to forty years' imprisonment (concurrent).  In
cause number 06-07-00005-CR, he was convicted of aggravated sexual assault on M.M. and
sentenced to forty years' imprisonment (concurrent).  In cause number 06-07-00006-CR, he was
convicted for indecency with a child with J.H. and sentenced to twenty years' imprisonment
(concurrent).  In cause number 06-07-00007-CR, he was convicted of indecency with a child with
J.H. and sentenced to twenty years' imprisonment (concurrent).  In cause number 06-07-00008-CR,
he was convicted of one count of indecency with a child with J.H. and sentenced to twenty years'
imprisonment (concurrent), and one count of aggravated sexual assault on a child with J.H. and
sentenced to forty years' imprisonment (consecutive to 0618762 (06-07-00004-CR)).  In cause
number 06-07-00009-CR, Mick was convicted of one count of aggravated sexual assault on J.H. and
sentenced to forty years' imprisonment (concurrent), and one count of indecency with a child with
J.H. and sentenced to twenty years' imprisonment (concurrent).  In each conviction, the jury also
assessed a $10,000.00 fine. 
2. Mick does not present a Confrontation Clause issue--M.M. testified at the trial.  


ourt of Appeals, this case was transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts.  See Tex. Gov't Code Ann.
§ 73.001 (Vernon 2005).  We are unaware of any conflict between precedent of the Twelfth Court
of Appeals and that of this Court on any relevant issue.  See Tex. R. App. P. 41.3.